May 15, 2009


Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548
Austin, TX 78711-2548
Ms. Sue Wall
Womack McClish Wall & Foster, P.C.
1801 Lavaca St., Suite 120
Austin, TX 78701-1398

RE:   Case Number:  07-0896
      Court of Appeals Number:  04-06-00150-CV
      Trial Court Number:  97-ED-0044

Style:      THE STATE OF TEXAS
      v.
      BRISTOL HOTEL ASSET CO.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |